2022 IL 127904



                                        IN THE
                               SUPREME COURT
                                           OF
                         THE STATE OF ILLINOIS




                                   (Docket No. 127904)

               THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
                        ANTONIO D. KIDD, Appellant.


                            Opinion filed November 28, 2022.



        JUSTICE NEVILLE delivered the judgment of the court, with opinion.

        Chief Justice Theis and Justices Anne M. Burke, Michael J. Burke, Carter, and
     Holder White concurred in the judgment and opinion.

        Justice Overstreet dissented, with opinion.



                                        OPINION

¶1       A jury found Antonio D. Kidd guilty on two counts of predatory criminal sexual
     assault of a child (720 ILCS 5/11-1.40(a)(1) (West 2016)). The appellate court
     affirmed the convictions. 2021 IL App (4th) 190345-U. Kidd argues on appeal that
     the trial court committed reversible error when it denied his pretrial motion to
     dismiss the indictment. We find the indictment does not set forth all the elements
     of the charged offenses and, therefore, the court erred by failing to dismiss the
     indictment. Accordingly, we reverse the judgment of the appellate court and the
     trial court.


¶2                                   I. BACKGROUND

¶3        In June 2017, the Sangamon County grand jury indicted Kidd on two counts of
     predatory criminal sexual assault of a child. In both counts of the indictment, the
     grand jury alleged, “KIDD ***, who was over the age of 17, committed an act of
     sexual contact, however slight, with T.F., in that said defendant placed his penis in
     contact with the mouth of T.F. and T.F. was under the age of 13 years old.” The
     first count asserted the contact occurred “between the 28th day and the 29th day of
     August,” 2016, and the second count asserted the contact occurred between July 1,
     2011, and August 29, 2016.


¶4                               A. Trial Court Proceedings

¶5       Kidd represented himself during some of the pretrial proceedings. He filed a
     pro se motion to dismiss the indictment for not sufficiently stating the elements of
     the offense charged. At the hearing on the motion, the prosecutor asserted, “Both
     of the two predatory criminal sexual assault counts include all of the necessary
     factors that the State must prove at trial.” Kidd responded:

        “They [are] charging me with sexual conduct *** by sexual contact; *** you’re
        charging me with a penetration case, *** but accusing me of a conduct case.
        There’s no way I can make a proper defense ***.

                                            ***

            *** [I]n order for that to be used as contact alone, which, contact is, under
        the definition, is sexual penetration or conduct, and in order for them to use the
        sexual contact, they would have to put the whole definition in there, ***
        [including] contact, *** for purpose of sexual gratification or arousal of the
        victim or accused.”




                                             -2-
     The prosecutor persisted, claiming the indictment “appropriately charged Mr. Kidd
     with sexual contact.” The court ruled as follows:

        “I do find that *** both counts of the indictment in this matter sufficiently set
        forth the offense of predatory criminal sexual assault as was indicated. *** I do
        not find that the failure to allege the various motives, if you will, such as sexual
        gratification [affect the completeness of the indictment].”

     The court denied Kidd’s motion to dismiss the complaint.

¶6       Kidd also moved to dismiss count II on grounds its date range overlapped with
     the date range for count I. The court denied the motion to dismiss and did not
     require from the prosecutor any clarification of the dates.

¶7       Kidd requested reappointment of defense counsel before trial. Immediately
     before trial, the prosecutor orally moved to amend both counts of the indictment to
     add to each an allegation that Kidd made the sexual contact “for the purpose of the
     sexual gratification of the Defendant or victim.” Defense counsel objected and
     moved to dismiss the indictment. The court denied both the prosecutor’s motion to
     amend the indictment and Kidd’s motion to dismiss the indictment, finding that
     Kidd suffered no prejudice, as the indictment sufficiently informed him the State
     would prove he made the contact for the purpose of sexual gratification. The court
     said:

        “[Kidd] seized on *** the definition of sexual conduct which is exactly that
        language for the purpose of sexual gratification or arousal of another. He knew
        it. He wasn’t surprised.”

¶8       The case proceeded to trial with an indictment that did not include an allegation
     that Kidd sought sexual gratification for himself or the victim when his penis made
     contact with T.F. After the presentation of the evidence, the court instructed the
     jurors that a defendant commits an act of predatory criminal sexual assault of a
     child if “he is 17 years of age or older and intentionally commits an act of contact,
     however slight, between the sex organ or anus of one person and the part of the
     body of another for the purposes of sexual gratification of the Defendant and the
     victim is under 13 years of age.” The court also eliminated the overlap in the dates




                                             -3-
       for the two counts, requiring proof of an act of sexual contact “between July 1,
       2011[,] through August 27, 2016,” for a conviction on count II.

¶9         The jury found Kidd guilty on both counts. Kidd again raised his objections to
       the indictments in his posttrial motion, which the trial court denied. The court
       sentenced Kidd to 25 years in prison on each count, with the sentences to run
       consecutively.


¶ 10                              B. Appellate Court Proceedings

¶ 11       Kidd argued on appeal that the trial court should have dismissed the indictment
       because it did not set forth all the elements of the alleged offense. The appellate
       court held that, by alleging an act of sexual contact, the indictment sufficiently
       alleged contact “for the purpose of sexual gratification or arousal.” 2021 IL App
       (4th) 190345-U, ¶ 8. The court affirmed the convictions. Id. ¶ 78. We granted
       Kidd’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Oct. 1, 2021).


¶ 12                                      II. ANALYSIS

¶ 13       Kidd argues on appeal that the trial court should have dismissed the indictment
       because it did not set forth all the elements for the charge of predatory criminal
       sexual assault of a child by sexual contact, the charge on which the jury found him
       guilty. The State contends the indictment adequately alleged both sexual contact
       for the purpose of sexual gratification and sexual penetration. To resolve the issues,
       we must construe section 111-3 of the Code of Criminal Procedure of 1963 (725
       ILCS 5/111-3(a)(3) (West 2016)) and section 11-1.40 of the Criminal Code of 2012
       (Criminal Code) (720 ILCS 5/11-1.40(a)(1) (West 2016)).

¶ 14       We review de novo issues of statutory construction. Board of Education of
       Chicago v. Moore, 2021 IL 125785, ¶ 18. Our primary objective in statutory
       construction is to give effect to the intent of the legislature, and the most reliable
       indicator of legislative intent is the language of the statute. Id. ¶ 20. We also review
       de novo the issue of whether an indictment states the elements of the charged
       offense. People v. Espinoza, 2015 IL 118218, ¶ 15.




                                                -4-
¶ 15                    A. The Indictment Must Delineate the Nature and
                         Elements of the Charged Offenses Pursuant to
                        Section 111-3 of the Code of Criminal Procedure

¶ 16       Section 111-3 of the Code of Criminal Procedure of 1963 provides in pertinent
       part:

                “(a) A charge shall be in writing and allege the commission of an offense
          by:

                                              ***

                   (3) Setting forth the nature and elements of the offense charged.” 725
                ILCS 5/111-3(a)(3) (West 2016).

¶ 17       When a defendant challenges the sufficiency of an indictment before trial in a
       pretrial motion, the indictment must strictly comply with section 111-3. People v.
       Carey, 2018 IL 121371, ¶ 21 (citing People v. Rowell, 229 Ill. 2d 82, 93 (2008),
       and People v. Benitez, 169 Ill. 2d 245, 257 (1996)). If the indictment does not
       strictly comply with section 111-3, the “rule requiring a showing of prejudice does
       not apply, and the proper remedy is dismissal.” People v. Cuadrado, 214 Ill. 2d 79,
       87 (2005); Benitez, 169 Ill. 2d at 258 (citing People v. Thingvold, 145 Ill. 2d 441,
       448 (1991)).


¶ 18                   B. A Predatory Criminal Sexual Assault Indictment Alleging
                       Contact Requires an Allegation That the Purpose of the
                              Contact Was for Sexual Gratification

¶ 19       The indictment in this case charged Kidd with two counts of predatory criminal
       sexual assault of a child. Section 11-1.40(a) of the Criminal Code prescribes the
       elements that must be alleged in an indictment to state a charge of predatory
       criminal sexual assault of a child:

              “(a) A person commits predatory criminal sexual assault of a child if that
          person is 17 years of age or older, and commits an act of contact, however slight,
          between the sex organ or anus of one person and the part of the body of another




                                              -5-
          for the purpose of sexual gratification or arousal of the victim or the accused,
          or an act of sexual penetration, and:

                 (1) the victim is under 13 years of age[.]” 720 ILCS 5/11-1.40(a)(1)
              (West 2016).

¶ 20       According to the statute, an indictment charging predatory criminal sexual
       assault of a child must plead allegations establishing contact or penetration. When
       the indictment alleges “contact” with a victim 13 years or younger, the indictment
       must allege (1) the perpetrator was 17 years of age or older, (2) the perpetrator
       committed an act of contact between the sex organ or anus of one person and a part
       of the body of another person, and (3) the perpetrator made the contact for the
       purpose of sexual gratification or arousal of the victim or the accused. Id. But, when
       the indictment alleges an act of penetration by a perpetrator 17 years of age or older
       with a victim 13 years of age or younger, the indictment sufficiently pleads a count
       of predatory criminal sexual assault of a child, without any allegation about the
       purpose of the penetration. Id.

¶ 21        This court in People v. Terrell, 132 Ill. 2d 178, 203-05 (1989), reviewed
       sections 12-14 (aggravated criminal sexual assault) and 12-16 (aggravated criminal
       sexual abuse) of the Criminal Code of 1961 (Ill. Rev. Stat. 1985, ch. 38, ¶¶ 12-14,
       12-16), the predecessor statutes to the statute under review. The Terrell court
       explained that the former statute permitted convictions in either of two ways: if the
       prosecution proved an act of sexual penetration, the trier of fact could convict
       without evidence concerning the purpose of the act; if the prosecution proved only
       sexual contact, for a conviction the trier of fact needed to find the defendant
       committed the contact “ ‘for the purpose of sexual gratification or arousal of the
       victim or the accused.’ ” Terrell, 132 Ill. 2d at 208; see also People v. Novak, 163
       Ill. 2d 93 (1994). We find that our interpretation of the predatory criminal sexual
       assault statute under review is consistent with the reasoning used in Terrell and
       Novak by this court.




                                               -6-
¶ 22                  C. The Ambiguous Indictment of Kidd Did Not Set Forth
                       All the Elements for a Charge of Sexual Contact.

¶ 23       As Kidd pointed out in his pretrial motion to dismiss the indictment, the
       prosecution hindered Kidd’s preparation for trial by failing to clarify the charge.
       Because the indictment did not include any allegation of the purpose of the contact,
       the prosecution appeared to “charg[e Kidd] with a penetration case.” By then using
       language of only contact, without adding the element of purpose, the prosecution
       did not charge a violation of the statute. The prosecutor affirmed the State had no
       intention of proving that Kidd made contact for the purpose of sexual gratification,
       by repeatedly asserting that the indictment alleged all necessary elements, even
       though Kidd pointed out the indictment failed to allege purpose. The trial court
       agreed with the prosecutor that the “failure to allege the various motives, *** such
       as sexual gratification,” did not affect the sufficiency of the indictment.

¶ 24       The State’s brief on appeal thoroughly supports Kidd’s claim that the
       incomplete indictment hampered his preparation. The State now claims its
       “indictment set forth the facts necessary to establish all the elements of predatory
       criminal sexual assault of a child through sexual penetration.” Because the
       indictment included an allegation that Kidd placed his penis in contact with T.F.’s
       mouth, according to the State, the indictment asserted an act of penetration, even
       though the indictment specifically called the act “sexual contact,” not “sexual
       penetration.” And the State adds that Kidd’s own remark, that the State charged
       him with a penetration case, shows that he knew the State meant for the indictment
       to charge sexual penetration.

¶ 25       We do not here confront a case of a mere omission of an element from the
       charging instrument. The prosecutor and the court told Kidd the State could prove
       predatory criminal sexual assault by proving contact without also proving the
       purpose of the contact. Then, immediately before trial, the prosecutor sprang on
       Kidd the news that the State intended to prove Kidd acted for the purpose of sexual
       gratification. While the court did not allow the State to amend the indictment, the
       court permitted the change by including the statutory language of purpose in the
       jury instructions. And now, for the first time on appeal, the State claims it actually
       pled and proved not sexual contact but sexual penetration.




                                               -7-
¶ 26       Because Kidd filed a pretrial motion questioning the sufficiency of the
       allegations in the indictment, he did not need to show prejudice to obtain reversal
       of the conviction here. See Cuadrado, 214 Ill. 2d at 88; Rowell, 229 Ill. 2d at 93.
       This case shows why courts must dismiss the indictment before trial when the
       charging instrument fails to set forth all the elements of the offense. Kidd pointed
       out the ambiguity in the indictments, and the trial court forced him to complete his
       preparation for trial without a clear statement of the charges on which the State
       intended to proceed.

¶ 27       In Espinoza, 2015 IL 118218, ¶¶ 1, 3, the State charged Espinoza with domestic
       battery of “ ‘a minor.’ ” Before trial, Espinoza made an oral motion for an
       amendment to identify the minor by his initials. Id. ¶ 5. The State refused to amend
       the complaint, and the circuit court dismissed the complaint because it violated
       section 111-3 of the Code of Criminal Procedure of 1963. Id. ¶ 7. The circuit court
       in a second, similar case reached a similar conclusion, and the courts consolidated
       the cases for appeal. Id. ¶¶ 8-10. The Espinoza court held:

          “[W]here an indictment or information charges an offense against persons or
          property, the name of the person or property injured, if known, must be stated
          in the charging instrument and the allegation must be proved as alleged.
          [Citation.] In the cases before it, the charging instruments at issue charged
          crimes committed against individual persons, but neither charging instrument
          contained any information suggesting the victims’ identities. [Citation.]
          Further, the State declined to cure the defects in the charging instruments.
          Under the circumstances, the trial courts acted properly in dismissing both
          criminal complaints.” Id. ¶ 10.

¶ 28       The Espinoza court rejected the State’s argument that Espinoza needed to show
       the complaint’s deficiency prejudiced him. In the case before us, the trial court
       adopted the reasoning rejected in Espinoza, finding that Kidd knew the State needed
       to prove the purpose of the contact, and therefore he suffered no prejudice from the
       omission of that element in the indictment. The trial court’s reasoning would apply
       just as well if the State had finally decided, immediately before trial, to amend the
       indictment to charge sexual penetration, as Kidd’s remarks showed he knew the
       State might have intended that charge. The trial court’s failure to dismiss the
       insufficient indictment violated Kidd’s “fundamental right to be informed of the




                                               -8-
       nature and cause of criminal accusations made against him.” Id. ¶ 15 (citing Rowell,
       229 Ill. 2d at 92-93).

¶ 29        In the present case, the appellate court argued at length that the absence of
       language concerning sexual gratification did not affect the sufficiency of the
       indictment because “sexual contact is, in effect, contact done for the purpose of
       sexual gratification or arousal.” 2021 IL App (4th) 190345-U, ¶ 57. The court
       decided the clause “for the purpose of sexual gratification or arousal” had no effect
       on the meaning of the statute. The court’s interpretation violated the principle of
       statutory construction that “[n]o part of a statute should be rendered meaningless or
       superfluous.” Van Dyke v. White, 2019 IL 121452, ¶ 46 (citing Skaperdas v.
       Country Casualty Insurance Co., 2015 IL 117021, ¶ 15). The appellate court’s
       reasoning also conflicts irreconcilably with this court’s explanation, in Terrell, 132
       Ill. 2d at 209-11, that when the prosecution proves sexual penetration, it need not
       also prove the defendant acted for sexual gratification but, if the prosecution proves
       only sexual contact, it must also prove the defendant acted for the purpose of sexual
       gratification, because “it is possible for the touching which is part of that offense to
       occur accidentally or unintentionally.”


¶ 30                                    III. CONCLUSION

¶ 31       By failing to allege in the indictment that when Kidd made sexual contact with
       T.F. he acted for the purpose of sexual gratification, the State violated the
       requirement of section 111-3(a)(3) that the indictment must include all elements of
       the charged offenses. The trial court committed reversible error by denying Kidd’s
       pretrial motion to dismiss the indictment, and the appellate court erred by affirming
       the convictions. Accordingly, we reverse the judgments of the appellate court and
       the trial court and remand to the trial court with directions to dismiss the indictment.
       See People v. Stapinski, 2015 IL 118278, ¶ 56.


¶ 32      Judgments reversed.

¶ 33      Cause remanded with directions.




                                                -9-
¶ 34      JUSTICE OVERSTREET, dissenting:

¶ 35        I respectfully dissent from my colleagues’ reversal of defendant’s convictions
       and sentence in this case on the basis that the indictment did not strictly comply
       with the pleading requirements of the Code of Criminal Procedure of 1963.
       Specifically, the indictment in this case alleged penis-to-mouth contact, which, in
       Illinois, is an act of sexual penetration. The majority’s analysis is based on the
       erroneous conclusion that the indictment failed to allege sexual penetration.

¶ 36       There is no question that, under both the federal constitution and the Illinois
       Constitution, a defendant has the fundamental right to be informed of the “nature
       and cause” of criminal accusations made against him. U.S. Const., amend. VI; Ill.
       Const. 1970, art. I, § 8. The Illinois legislature codified this principle in section
       111-3 of the Code of Criminal Procedure of 1963 (720 ILCS 5/111-3 (West 2018)).
       People v. Wisslead, 198 Ill. 2d 389, 394 (1985) (“Section 111-3 of the Code of
       Criminal Procedure of 1963 mirrors this constitutional principle, requiring,
       inter alia, that a charging instrument set forth ‘the nature and elements of the
       offense charged.’ ” (quoting Ill. Rev. Stat. 1983, ch. 38, ¶ 111-3(a)(3))).
       Specifically, section 111-3 of the Code of Criminal Procedure states, with respect
       to the “form of charge,” as follows:

                “(a) A charge shall be in writing and allege the commission of an offense
          by:

                   (1) Stating the name of the offense;

                   (2) Citing the statutory provision alleged to have been violated;

                   (3) Setting forth the nature and elements of the offense charged;

                   (4) Stating the date and county of the offense as definitely as can be
                done; and

                    (5) Stating the name of the accused, if known, and if not known,
                designate the accused by any name or description by which he can be
                identified with reasonable certainty.” (Emphasis added.) 720 ILCS 5/111-3
                (West 2016).




                                              - 10 -
       Here, the focus of our analysis is on the third requirement in section 111-3(a), that
       the indictment set “forth the nature and elements of the offense charged.” Id. § 111-
       3(a)(3).

¶ 37       This court has specifically held that section 111-3 is “designed to inform the
       accused of the nature of the offense with which he is charged so that he may prepare
       a defense and to assure that the charged offense may serve as a bar to subsequent
       prosecution arising out of the same conduct.” People v. Simmons, 93 Ill. 2d 94, 99-
       100 (1982). Nonetheless, in People v. Thingvold, 145 Ill. 2d 441, 448 (1991)
       (quoting People v. Gilmore, 63 Ill. 2d 23, 29 (1976)), this court held that, in an
       appeal from a circuit court’s denial of a pretrial motion to dismiss a charging
       instrument, it is improper for the reviewing court to consider whether the charging
       instrument “ ‘apprised the accused of the precise offense charged with sufficient
       specificity to prepare his defense and allow pleading a resulting conviction as a bar
       to future prosecution arising out of the same conduct.’ ” Instead, this court has held
       that, when an indictment or information is attacked before trial, as is the case here,
       the reviewing court must determine whether the indictment strictly complies with
       the pleading requirements of the Code of Criminal Procedure. Id. 1

¶ 38       In the present case, prior to trial, defendant filed a pro se motion to dismiss the
       indictment, which the circuit court denied. Therefore, per Thingvold, our task is to
       determine whether the indictment strictly complied with pleading requirements.
       The specific question we must answer is: does the indictment strictly comply with
       section 111-3(a)(3)’s requirement that it set “forth the nature and elements” of
       predatory criminal sexual assault of a child?



           1
             I note parenthetically that this court has not been consistent in adhering to a standard of review
       that excludes any consideration of the purpose of section 111-3 in reviewing whether a charging
       instrument strictly complies with section 111-3. In People v. Meyers, 158 Ill. 2d 46, 54 (1994), a
       case decided after Thingvold, we reviewed the sufficiency of a criminal complaint that was
       challenged prior to trial. The Meyers court concluded that the complaint was sufficient to withstand
       a motion to dismiss, noting that, although some allegations of the complaint could have been made
       “with greater particularity,” “the relevant inquiry is not whether the alleged offense could be
       described with greater certainty, but whether there is sufficient particularity to enable the accused
       to prepare a proper defense.” (Emphasis added.) Id.; see also People v. Klepper, 234 Ill. 2d 337,
       351 (2009) (citing Meyers and applying the same standard in evaluating whether a pretrial motion
       challenging an information would have been successful).




                                                       - 11 -
¶ 39       Here, when I consider the indictment in light of the requirements of section 111-
       3, I reach the conclusion that the indictment does, in fact, strictly comply with
       section 111-3(a)(3)’s pleading requirements. Therefore, I believe that the circuit
       court properly denied defendant’s motion to dismiss the indictment and that this
       court should affirm defendant’s convictions and sentence.

¶ 40       As stated, the narrow issue on appeal centers on whether the indictment sets
       “forth the nature and elements of the offense charged.” The charged offense is
       predatory criminal sexual assault of a child. The indictment sets forth the “nature
       and elements” of this offense by alleging facts that, if proven, establish all the
       required elements of the commission of this offense by sexual penetration.

¶ 41       The legislature has defined the offense of predatory criminal sexual assault of
       a child, in relevant part, as follows:

          “A person commits predatory criminal sexual assault of a child if that person is
          17 years of age or older, and commits an act of contact, however slight, between
          the sex organ or anus of one person and the part of the body of another for the
          purpose of sexual gratification or arousal of the victim or the accused, or an act
          of sexual penetration ***.” (Emphasis added.) 720 ILCS 5/11-1.40 (West
          2016).

¶ 42       The majority correctly construes this statute as providing for a conviction of the
       offense in one of two ways: (1) if the prosecution pleads and proves an act of sexual
       penetration, the trier of fact can convict the defendant without the State pleading
       and proving the additional element that the purpose of the defendant’s act was for
       sexual gratification, or (2) alternatively, if the prosecution pleads and proves only
       contact between certain body parts of the defendant and the accused, the trier of
       fact must also find that the purpose of the contact was for sexual gratification or
       arousal of the victim or the accused. My disagreement with the majority’s analysis
       centers on the majority’s conclusion that the indictment at issue here fails to allege
       the necessary elements to establish acts of “sexual penetration.” On the contrary,
       the indictment does allege acts that are, unquestionably, acts of sexual penetration.

¶ 43      Both counts of the indictment alleged that defendant “committed an act of
       sexual contact, however slight, with T.F., in that said defendant placed his penis in
       contact with the mouth of T.F.” (Emphasis added.) In the definitions section of




                                               - 12 -
       article 11 of the Criminal Code of 2012, the legislature has specifically defined
       “sexual penetration,” in relevant part, as follows: “any contact, however slight,
       between the sex organ *** of one person and *** [the] mouth *** of another
       person.” (Emphases added.) Id. § 11-0.1.

¶ 44       Therefore, the act of placing one’s penis in contact with the mouth of a child
       falls squarely within the definition of “sexual penetration” for purposes of alleging
       the offense of predatory criminal sexual assault of a child by sexual penetration.
       Accordingly, in the present case, as the indictment alleged specific acts of sexual
       penetration, the allegations in the indictment strictly complied with section 111-
       3(a)’s requirement that the indictment set forth the “nature and elements” of the
       offense charged, i.e., penis-to-mouth contact, and no additional allegations about
       the purpose of this contact was required. Nothing more needed to be alleged in the
       indictment with respect to the “nature and elements of the offense[s] charged.”

¶ 45       I recognize that the indictment does not specifically use the term “penetration.”
       However, the word “penetration” is not required under section 111-3(a) for the
       indictment to set “forth the nature and elements of the offense charged.” As I have
       explained above, in Illinois, it is not necessary that defendant’s penis actually
       “penetrated” T.F.’s mouth to be found guilty of the statutorily defined offense of
       predatory criminal sexual assault of a child by “sexual penetration.” Instead, penis-
       to-mouth contact alone is the equivalent of sexual penetration, and this contact is
       specifically and plainly alleged in both counts of the indictment in no uncertain
       terms. The absence of the word “penetration” does not transform actual acts of
       sexual penetration, as alleged here, into mere acts of sexual contact requiring the
       State to now plead and prove the purpose of defendant’s acts. Instead, the
       legislature has determined that there is no need for the State to prove sexual
       gratification when a defendant places his penis in contact with a child’s mouth.

¶ 46       Had the indictment alleged that defendant knowingly contacted his penis to
       T.F.’s leg, such an allegation would require additional proof of the purpose of the
       contact. However, with an allegation of penis-to-mouth contact, the purpose of the
       contact is not an element of the offense, and this court should not require the
       indictment to include this element where this indictment factually alleges acts that
       plainly constitute sexual penetration.




                                              - 13 -
¶ 47       In its analysis, the majority gives some significance to the fact that the jury
       instructions in this case instructed the jury that it must find that defendant
       intentionally committed the penis-to-mouth contact for the purposes of defendant’s
       sexual gratification. However, we are not asked to evaluate whether any errors in
       the jury instructions resulted in an unfair trial. Instead, the issue defendant has
       raised before this court pertains only to the sufficiency of the indictment. The
       analysis of this issue, in turn, is strictly an evaluation of whether the indictment
       complies with section 111-3. The sufficiency of the jury instructions does not factor
       into this analysis. Regardless, to the extent that the jury instructions incorrectly
       stated the law, that was to defendant’s benefit, as the instructions required the State
       to prove the purpose of defendant’s acts of sexual penetration, which was not an
       element of the crimes alleged in the indictment.

¶ 48       The majority concludes that the record establishes that defendant was hindered
       in his preparation for trial by the State’s failure to clarify the charge. My review of
       the record finds no support for this conclusion. Instead, the defense benefited from
       the State having to prove an additional element that was not required to secure the
       convictions. Regardless, since we are reviewing a pretrial motion challenging the
       indictment and adhering to the standard of review set out in Thingvold, prejudice is
       not part of the analysis per Thingvold, cited by the majority.

¶ 49       In addition, to the extent that prejudice is considered, the record establishes that
       the indictment was sufficient for the defendant to prepare his defense. This is true
       because, regardless of whether defendant’s acts are called “penetration” or merely
       “contact,” the defendant always understood that he had to defend the allegations
       that he knowingly placed his penis in contact with the mouth of T.F. as alleged in
       both counts of the indictment. This requirement of the defense remained steadfast
       and never wavered throughout the parties’ dispute about the sufficiency of the
       indictment. Therefore, nothing about the allegations in the indictment prevented or
       hindered defendant from defending against these alleged acts of sexual penetration.
       If anything, as stated, by requiring the State to also prove the purpose of defendant’s
       sexual penetration, defendant benefited by being provided an additional avenue of
       defense that should not have been available.

¶ 50      Although the standard of review here is strict compliance with the pleading
       requirements of section 111-3, I do not believe the analysis of strict compliance




                                                - 14 -
       must be completely divorced from any consideration of the very purpose of section
       111-3, which is, as this court has specifically stated, to inform the accused of the
       nature of the offense with which he is charged so that he may prepare a defense and
       to assure that the charged offense may serve as a bar to subsequent prosecution
       arising out of the same conduct. Simmons, 93 Ill. 2d at 99-100; Meyers, 158 Ill. 2d
       at 54. To the extent relevant, the indictment in this case satisfied the purposes for
       which section 111-3 was enacted. The indictment informed defendant of the nature
       of the offense (penis-to-mouth contact with a person under 13 years of age) such
       that he can and did prepare his defense, and the indictment described the nature and
       elements of the charged offenses sufficiently to bar future prosecutions arising out
       of the same conduct

¶ 51       Regardless of which standard is applied, the indictment here strictly complied
       with section 111-3. The indictment charged defendant with two counts of predatory
       criminal sexual assault of a child. The indictment was in writing, specifically named
       the alleged committed offense, provided citation of the relevant statutory provision,
       provided the date of the offenses and the county of their occurrences, and provided
       defendant’s name and the victim’s initials. The indictment alleged specific acts of
       sexual penetration in that defendant “placed his penis in contact with the mouth of
       T.F. and T.F. was under the age of 13 years old.” Because this indictment strictly
       complies with all requirements of section 111-3, defendant’s convictions and
       sentences in this case should be affirmed.




                                              - 15 -